
	
		II
		111th CONGRESS
		1st Session
		S. 2240
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain parts and
		  accessories of measuring or checking instruments.
	
	
		1.Certain parts and accessories
			 of measuring or checking instruments
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Parts and accessories, of instruments and apparatus for
						measuring or checking electrical quantities, specially designed for
						telecommunications (provided for in subheading 9030.90.88), not including
						subassemblies containing one or more printed circuit assemblies, specially
						designed for telecommunications (provided for in subheading
						9030.90.88)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
